 

$lo/ZDa_

Cpt —
+25 Our

 

 

( OU ld tne \uy

Soyne adh Ki

have
KG \\ (OM\ES

yy elease

 

or the ido

5 inetctions

tS

 

(ak leasO a

 

 

 

MO co ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Ls -ev- [OYB7-LAS

P ( ooh {

 
 

: _OYam

 

 

oud the \uriy olease receive

D moh copies O of 4We \udae's
iN Steucti ons ao. 15) -Z2¢ Osoveverw
uty nem bem) \me a Cooy tO |
Pet O) exami ne dor AG Our Ver nedlens

 

 

 

 

= — |]

 

 

 

 

 

 

Qe ahun OG
x Sau

 

 
 

Ava 4, 20\4-
OVOFaMm

 

 

 

Could the wade please. provide

 

ror the _\ur y Qvidarice on

 

OWT 9, luncltina the _ medli a

 

orter the =: (AGE \S over —

 

 

laoth vnmedifle ty. ayter ang
in the Futove or aes ie

 

——

 

 

 

 

 

 

 
